Citation Nr: 1740520	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-33 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a disorder manifested by dizziness, to include Meniere's disease and vertigo.

2. Entitlement to an earlier effective date for the grant of a 40 percent rating for the service-connected temporomandibular joint disorder (TMJ).

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1978 to April 1982 and April 1983 to April 1991.  
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran initially filed for service connection for Meniere's disease.  Evidence indicates that he may not have Meniere's disease; rather, he may have vertigo related to his TMJ disorder.  In light of the medical evidence, the claim has been broadened from Meniere's disease to include vertigo.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In August 2016, the Veteran submitted a notice of disagreement in response to the April 2016 rating decision that established a 40 percent rating for TMJ, effective March 4, 2016.  In September 2016, the Veteran submitted a notice of disagreement in response to the August 2016 rating decision that denied entitlement to a TDIU.  These issues must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's medical records indicate treatment for vertigo possibly related to the service-connected TMJ disorder.  Specifically, in December 2016, the Veteran's treating doctor of medicine in dentistry, Dr. Matovich, wrote that his equilibrium issues may also be related to his TMJ "through associated muscle dysfunction, namely the tensor veli palatini's effect on the Eustachian tube and 8th cranial nerve dysfunction in the medulla of the central nervous system."  Additionally, during a March 2016 physical therapy session, it was noted that when the inside of the Veteran's jaw joint was palpated, his dizziness worsened.  In light of this evidence, the Board finds that a medical examination and opinion are necessary to assist in determining the relationship, if any, between the Veteran's service-connected TMJ and dizziness disorder. 

In August 2016, the Veteran submitted a notice of disagreement in response to the April 2016 rating decision that established a 40 percent rating for TMJ, effective March 4, 2016.  In September 2016, the Veteran submitted a notice of disagreement in response to the August 2016 rating decision that denied entitlement to a TDIU.  A review of the record shows that the Veteran has not been furnished a Statement of the Case for either notice of disagreement.  Because the notices of disagreement placed these issues in appellate status, they must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to an appropriate VA medical provider to assess the relationship, if any, between the service-connected TMJ and dizziness disorder.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  An in-person examination is not necessary unless the examiner determines otherwise.  After review of the claims file, the examiner should respond to the following questions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's dizziness disorder was caused by his service-connected TMJ disorder?   

b. If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's dizziness disorder has been aggravated by his service-connected TMJ disorder beyond the natural progression of the condition?  If yes, the examiner should attempt to determine the level of aggravation beyond baseline, excluding any natural progression.

In rendering an opinion, the examiner should discuss the March 2016 physical therapy notes and Dr. Matovich's December 2016 letter.  

The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

2.  Then, readjudicate the claim for service connection for a disorder manifested by dizziness, to include Meniere's disease and vertigo.  If it is not granted, provide a supplemental statement of the case to the Veteran and his representative.

3. Provide the Veteran with a Statement of the Case as to the issues of entitlement to an earlier effective date for the grant of the 40 percent rating for TMJ and entitlement to a TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal to perfect an appeal of these issues to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




